Citation Nr: 0025637	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-02 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from April 1962 to July 
1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for right ear hearing loss.


FINDINGS OF FACT

1.  The December 1983 Board decision which denied service 
connection for right ear hearing loss, and the April 1987 and 
July 1989 Board decisions which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for right ear hearing loss, 
are final.

2.  The evidence submitted subsequent to the July 1989 Board 
decision bears directly and substantially upon the specific 
matter under consideration, and by itself and in connection 
with the evidence previously assembled is of such 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for right ear hearing loss.

3.  The veteran's right ear hearing loss currently 
constitutes a disability for VA purposes.

4.  The evidence of record includes a statement from a health 
care professional which relates the veteran's right ear 
hearing loss to his service and which is presumed credible 
for the purpose of determining whether the veteran's claim is 
well grounded.


CONCLUSIONS OF LAW

1.  The December 1983, April 1987, and July 1989 Board 
decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 
38 C.F.R. § 3.104 (1999).

2.  The evidence received subsequent to the July 1989 Board 
decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for 
right ear hearing loss.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claim of entitlement to service connection 
for right ear hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that pursuant to the holding of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), a 
three-step analysis of appeals of whether new and material 
evidence has been submitted to reopen a claim is necessary.  
The Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) (1999) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108 (West 1991).  Second, if new 
and material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility pursuant to Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991).  Third, 
if the claim is well grounded, the Secretary may then proceed 
to evaluate the merits of the claim but only after ensuring 
that his duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203, 206 (1999); 
see also Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that entitlement to service connection for 
right ear hearing loss was denied by means of a December 1983 
Board decision.  Board decisions issued in April 1987 and 
July 1989 found that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for right ear hearing loss.  Those 
decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 1991).  
Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
right ear hearing loss subsequent to the July 1989 rating 
decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Therefore, in order to produce 
evidence which bears directly and substantially upon his 
claims such that it must be considered to fairly decide the 
merits of those claims, the veteran must produce evidence, 
which in conjunction with the evidence already of record, 
shows that right ear hearing loss was incurred in service, 
aggravated by service, manifested to a compensable degree 
within the applicable presumptive period, or is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service.  The Board finds that there is new 
evidence of record which shows that connection.

The evidence received subsequent to the July 1989 Board 
decision includes a January 1989 note from a health care 
professional which states that the veteran had right ear 
hearing loss which could be partially contributed to by noise 
exposure in the army.

The Board finds that statement, which is new as it was not 
considered at the time of the July 1989 decision, is material 
as it bears significantly upon the determination as to 
whether the veteran's right ear hearing loss was incurred in 
service.

Accordingly, the Board finds that new and material evidence 
has been received to reopen the veteran's claim of 
entitlement to service connection for right ear hearing loss 
and that claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

II.  Whether a claim of entitlement to service connection for 
right ear hearing loss is well grounded.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the Federal 
Circuit held that, under 38 U.S.C. § 5107(a), the VA has a 
duty to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the Court 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.

In the case of a disease only, service connection also may be 
established under 38 C.F.R. § 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period may 
suffice.  Savage, 10 Vet. App. at 495.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The evidence of record includes a January 1998 statement from 
a health care professional which states that noise exposure 
in the veteran's service could have contributed to the 
veteran's right ear hearing loss.  That statement is presumed 
credible and is not balanced with the other evidence of 
record for the purpose of determining whether a claim is well 
grounded.  Furthermore, the Board notes that in an October 
1999 VA audiological examination, the veteran's auditory 
threshold in the right ear at 3000 and 4000 Hertz was in 
excess of 40 decibels, and thus the veteran's right ear 
hearing loss meets the VA criteria to be considered a 
disability.  Therefore, the Board finds that the veteran has 
a current disability and that there is competent evidence of 
record demonstrating the possibility of a relationship or 
nexus between the veteran's service and the current 
disability.

Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for right ear hearing loss 
is well grounded.  To that extent only this appeal is 
granted.  38 U.S.C.A. § 5107 (West 1991).




ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for right ear 
hearing loss, and that claim is hereby reopened.

The claim of entitlement to service connection for right ear 
hearing loss is well grounded and to that extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
right ear hearing loss is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  The Court has held that VA has a duty to assist 
claimants in the development of facts pertinent to well 
grounded claims and that VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a), 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990); Morton v. 
West, 12 Vet. App. 477 (1999).

While there is some competent evidence of record which 
appears to relate the veteran's current right ear hearing 
loss to service, the evidence establishes only a possibility 
of a relationship between the veteran's right ear hearing 
loss and his service.  The Board feels that a VA examination 
in which the examiner provides an opinion as to whether or 
not the veteran's hearing loss is related to service would be 
useful in adjudicating the veteran's claim.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA audiological examination.  The 
claims folder and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should state 
whether it is as likely as not that 
the veteran's right ear hearing loss 
was incurred in service or is the 
result of acoustic trauma incurred 
in service.  In providing an opinion 
as to the likelihood of inservice 
incurrence, it is most useful to the 
Board if the examiner classifies the 
likelihood of inservice incurrence 
as "definitely," "more likely 
than not," "as likely as not," 
"more likely not," or "definitely 
not."

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



